Per Curiam,
We cannot sustain any of the specifications of error in this case. The defendant’s 3d, 4th and 5th points might well have been refused. The court affirmed them, however, with a qualification which wa.s in the defendant’s favor. We are unable to see what the act of April 4, 1863, relative to the wet or spouty lands in certain counties, has to do with the case. This was not a proceeding under that act. It was an action brought to recover damages against the defendant for obstructing the natural course of the water and throwing it back on the plain*331tiff’s land. The jury have found the flow of water and its obstruction, and we find no error in the manner in which these questions of fact were submitted to them by the court.
Judgment affirmed.